department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division release number release date date date uil code no dear file the returns in accordance with their this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c person to contact identification_number contact telephone number fax number employer_identification_number e v i n a i l i i tax_exempt_and_government_entities_division date date uil code no egend i y l i w n o y l w u a n o i v m i m i o i z c a a i r e z i o i v i a b s s l e e i f l u o t t s e i v u w e t i dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated under the laws of aa in bb your application and subsequent correspondence indicates that you are organized for the following purposes a to make grants for educational and charitable endeavors b to make grants for scientific and medical_research related to spinal cord injuries c to make grants to assist with costs of medical treatment rehabilitative services hospitalization hospice temporary housing and educational expenses of individuals with spinal cord injuries and their families you were organized in response to a’s spinal cord injury that left him paralyzed from the neck down requiring the support of a ventilator at the time of the accident a had no form of medical insurance and his mother r was billed by sdollar_figure for outstanding medical costs you were formed to educate the public regarding the costs of medical treatment for spinal cord injury victims and to assist those with similar injuries pay for the costs associated with spinal cord injuries you have a self-perpetuating board_of directors members include the following individuals a b a’s father b c a’s stepmother c d a’s aunt d e a’s sister e f your accountant f g business consultant g h actor h business owner and i je your officers include b president d secretary and e treasurer you state that your operations consist of raising money and accepting donations the proceeds of which are granted to spinal cord injury victims you received a donation from the k and the proceeds were specifically used to purchase a van for a from inception to cc your income consisted of donations and revenue generated by fundraisers totaling dollar_figuredd you also received a donation of medical equipment and supplies totaling dollar_figureee your grant making procedures include an application with several open-ended questions you advertise the availability of such grants through your website at l the decisions regarding the selection of grant recipients rests within the sole discretion of your board_of directors over the course of your existence you have used your income to make several grants f b c e a a in the amount of dollar_figurejj to pay his rent at an apartment a in the amount of dollar_figurehh to pay for van taxes and fees a in the amount of dollar_figureii to pay for gas to operate the van a in the amount of dollar_figuregq to pay for the purchase of van insurance a in the amount of dollar_figureff to pay for the purchase of a handicapped van you have made grants to the following individuals and organizations in the following amounts for the following purposes a in the amount of dollar_figurekk to pay for his utilities medical_supplies and his other living_expenses n a sec_501 rehab center medical equipment that was donated to you worth dollar_figuremm in the amount of dollar_figurerr for a handicapped ramp m in the amount of dollar_figurell g h i you have considered using your income to purchase a house for a but because of the lack of funds for that project you pay for an apartment for him to live in you also pay for all of his living_expenses medical_supplies and utilities you will continue to pay for his rent and living_expenses until he becomes self-sufficient according to your board minutes you have applied for a credit card exclusively used to pay all of a’s bills he require sec_24 hour care and thus his caregivers must live at the apartment you rent for him girlfriend his mother his sister and his father his caregivers have included his your website includes information about a’s life prior to the injury his accident and his life after the injury there is information about your fundraisers and general information about spinal cord injuries and the costs associated therewith you have a newsletter as well as links to other organizations involved with spinal cord injuries you also advertise where and how to make a donation to you you have included in your application a news article advertising your golf fundraiser and indicating that the foundation’s number one priority was a law sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its general accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes onlly if its articles of organization a b limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization may be exempt as an organization described in sec_501 of the code if it is operated exclusively for one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides t he term educational as used in sec_501 of the code relates to the instruction or training of the individual for the purposes of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides examples of educational organizations example refers to a n organization whose activities consist of presenting public discussion groups forums panels lectures or other similar program sec_1_501_c_3_-1 of the regulations provides a n organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a - c of the regulations provides that a private individual is a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that and organization is not organized and operated exclusively for one or more exempt purposes unless it serves public rather than private interests thus it is necessary for the organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in john marshall law school v u s u s t c ct_cl the court held that the commissioner acted properly in revoking exemption under code sec_501 on the ground of inurement to the controlling officers and their families the inurement included but was not limited to payments to members of the officer’s families in wendy l parker v commissioner t c memo an organization was formed to aid victims of coma resulting from motor_vehicle accidents stroke drowning and other related causes to provide such coma victims who are in various stages of rehabilitation and recovery with funds and therapeutic equipment and devices used in conjunction with accepted coma recovery programs to run fundraising affairs and social functions in aid of coma victims to exchange and disseminate information concerning the care and treatment of coma victims in all stages of recovery the organization received voluntary contributions and distributed to organizations helping coma victims and to individual coma victims of which was expended for the benefit of wendy parker the organization’s board members and officer consisted of wendy parker’s father mother and brother in upholding the commissioner’s decision denying exemption the court stated the distribution of funds for the benefit of wendy parker assists the parker family in providing for her care these funds will be used to pay for the medical and rehabilitative care of wendy parker this relieves the parker family of the economic burden of providing such care consequently there is a prohibitive benefit from the organization’s funds that inures to the benefit of private individuals the parker family’s control_over the organization is not in itself fatal to the organization’s cause however the organization’s selection of wendy parker as a substantial beneficiary of its disbursements is the determinative factor in this case inurement of a benefit to private individuals whether monetary or not as a result of contributions made to a purportedly exempt_organization is proscribed you are virtually indistinguishable from the organization discussed in wendy parker v analysis commissioner supra similar to wendy parker v commissioner supra a is one of an unspecified number of recovering spinal cord injury victims a is the son of board member and president b the brother of board member and treasurer e the stepson of board member and secretary c and the nephew of board member d b e c and d as officers and directors of your organization formed to benefit spinal cord injury victims including a have a personal and private interest in your affairs to provide assistance including financial aid to a and other spinal cord injury victims see sec_1_501_a_-1 of the regulations similar to wendy parker v commissioner supra all of the p family members serving as officers and directors are private individuals within the meaning of sec_1_501_a_-1 your operations are indistinguishable from the organization in wendy parker v commissioner supra the organization in that case distributed of their income to individual victims and of that amount was given for the benefit of wendy parker your income totals dollar_figurenn in funds and equipment and of that amount you have distributed dollar_figure or ss for the benefit of a you have distributed dollar_figurepp or tt of your total income for the benefit of individuals and organizations other than a see wendy parker v commissioner supra you did not use formal guidelines in selecting a as a grant recipient those decisions were within the sole discretion of related board members who have a personal and private interest in that decision see sec_1_501_a_-1 of the regulations similar to the payments made to family members in john marshall law school v u s supra are the grant payments made to a here consequently there is a prohibitive benefit from your income that inures to the benefit of private individuals see wendy parker v commissioner supra obtain a credit card for the sole purpose of paying a’s expenses your directors have discussed using your income to purchase a small home for a the dollar_figureqq of your income donated to you by the k was used specifically for the purchase of a van for a a newspaper article affirmatively states that a is your number one priority by distributing funds primarily for the benefit of a and your board members have discussed allowing the corporation’s name to be used to here incidentally to organizations and members of the public you are operated for private interests see sec_1_501_c_3_-1 of the regulations the decision to distribute funds for the benefit of a assists the p family and a in providing for his care these funds are used to pay for a’s rent living medical and transportation_expenses you will continue to use your income to pay for his expenses this alleviates the p family and a of the economic burden of providing for his care see wendy parker v commissioner supra the selection of a as a substantial beneficiary of your disbursements by related family members is the determinative factor in this case inurement to the benefit of a private individual as a result of contributions made to a purportedly exempt_organization is proscribed see sec_1_501_c_3_-1 of the regulations see also wendy parker v commissioner supra although you may have an educational purpose by maintaining a website that informs the public of spinal cord injuries and the various costs associated therewith you are not operated exclusively for an exempt_purpose within the meaning of sec_1_501_c_3_-1 of the regulations because your earnings inure to the benefit of private individuals see sec_1_501_c_3_-1 additionally you have failed to demonstrate that your operations serve public interests rather than private interests see sec_1_501_c_3_-1 as a result you fail the operational_test of sec_1_501_c_3_-1 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have a right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practice requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure_to_exhaust_administrative_remedies sec_7428 of the code provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy of it will be forwarded to the ohio tax exempt and governmental entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intent to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice internal_revenue_service constitution ave washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take further action if you have any questions please contact the person whose name and telephone number are shown in the header of this letter sincerely lois g lerner director exempt_organizations rulings and agreement
